Exhibit 10.1

AVIS BUDGET GROUP, INC.

3.50% Convertible Senior Notes due 2014

Purchase Agreement

October 7, 2009

J.P. Morgan Securities Inc.

Citigroup Global Markets Inc.

Merrill Lynch, Pierce, Fenner & Smith Incorporated

Barclays Capital Inc.

Deutsche Bank Securities Inc.

As Representatives of the

several Initial Purchasers listed

in Schedule 1 hereto

c/o

J.P. Morgan Securities Inc.

383 Madison Avenue

New York, New York 10179

Ladies and Gentlemen:

Avis Budget Group, Inc., a Delaware corporation (the “Company”), proposes to
issue and sell to the several initial purchasers listed in Schedule 1 hereto
(the “Initial Purchasers”), for whom you are acting as representatives (the
“Representatives”), $300,000,000 principal amount of its 3.50% Convertible
Senior Notes due 2014 (the “Underwritten Securities”) and, at the option of the
Initial Purchasers, up to an additional $45,000,000 principal amount of its
3.50% Convertible Senior Notes due 2014 (the “Option Securities”) if and to the
extent that the Initial Purchasers shall have determined to exercise the option
to purchase such 3.50% Convertible Senior Notes due 2014 granted to the Initial
Purchasers in Section 2 hereof. The Underwritten Securities and the Option
Securities are herein referred to as the “Securities”. The Securities will be
convertible into shares (the “Underlying Securities”) of common stock of the
Company, par value $0.01 per share (the “Common Stock”). The Securities will be
issued pursuant to an Indenture to be dated as of October 13, 2009 (the
“Indenture”) between the Company and The Bank of Nova Scotia Trust Company of
New York, as trustee (the “Trustee”).



--------------------------------------------------------------------------------

2

 

The Company hereby confirms its agreement with the several Initial Purchasers
concerning the purchase and sale of the Securities, as follows:

1. The Securities will be sold to the Initial Purchasers without being
registered under the Securities Act of 1933, as amended (the “Securities Act”),
in reliance upon an exemption therefrom. The Company has prepared a preliminary
offering memorandum dated October 7, 2009 (the “Preliminary Offering
Memorandum”) and will prepare an offering memorandum dated the date hereof (the
“Offering Memorandum”) setting forth information concerning the Company and the
Securities. Copies of the Preliminary Offering Memorandum have been, and copies
of the Offering Memorandum will be, delivered by the Company to the Initial
Purchasers pursuant to the terms of this Agreement. The Company hereby confirms
that it has authorized the use of the Preliminary Offering Memorandum, the other
Time of Sale Information (as defined below) and the Offering Memorandum in
connection with the offering and resale of the Securities by the Initial
Purchasers in the manner contemplated by this Agreement. References herein to
the Preliminary Offering Memorandum, the Time of Sale Information and the
Offering Memorandum shall be deemed to refer to and include any document
incorporated by reference therein.

At or prior to the time when sales of the Securities were first made (the “Time
of Sale”), the Company had prepared the following information (collectively, the
“Time of Sale Information”): the Preliminary Offering Memorandum, as
supplemented and amended by the written communications listed on Annex B hereto.

2. Purchase and Resale of the Securities by the Initial Purchasers. (a) The
Company agrees to issue and sell the Underwritten Securities to the several
Initial Purchasers as provided in this Agreement, and each Initial Purchaser, on
the basis of the representations, warranties and agreements set forth herein and
subject to the conditions set forth herein, agrees, severally and not jointly,
to purchase from the Company the respective principal amount of Underwritten
Securities set forth opposite such Initial Purchaser’s name in Schedule 1 hereto
at a price equal to 97% of the principal amount thereof (the “Purchase Price”)
plus accrued interest, if any, from October 13, 2009 to the Closing Date (as
defined below).

In addition, the Company agrees to issue and sell the Option Securities to the
several Initial Purchasers as provided in this Agreement in order to cover
over-allotments, and the Initial Purchasers, on the basis of the
representations, warranties and agreements set forth herein and subject to the
conditions set forth herein, shall have the option to purchase, severally and
not jointly, from the Company the Option Securities at the Purchase Price plus
accrued interest, if any, from the Closing Date to the date of payment and
delivery.

If any Option Securities are to be purchased, the amount of Option Securities to
be purchased by each Initial Purchaser shall be the amount of Option Securities
which bears the same ratio to the aggregate amount of Option Securities being
purchased as the amount of Underwritten Securities set forth opposite the name
of such Initial Purchaser in Schedule 1 hereto (or such amount increased as set
forth in Section 10 hereof) bears to the aggregate amount of Underwritten
Securities being purchased from the Company by the several Initial Purchasers,
subject, however, to such adjustments to eliminate Securities in denominations
other than in multiples of $1,000 as the Representatives in their sole
discretion shall make.



--------------------------------------------------------------------------------

3

 

The Initial Purchasers may exercise the option to purchase the Option Securities
at any time in whole, or from time to time in part, on or before the thirtieth
day following the date of this Agreement, by written notice from the
Representatives to the Company. Such notice shall set forth the aggregate amount
of Option Securities as to which the option is being exercised and the date and
time when the Option Securities are to be delivered and paid for which may be
the same date and time as the Closing Date (as hereinafter defined) but shall
not be earlier than the Closing Date nor later than the tenth full business day
(as hereinafter defined) after the date of such notice (unless such time and
date are postponed in accordance with the provisions of Section 10 hereof). Any
such notice shall be given at least two Business Days prior to the date and time
of delivery specified therein.

(b) The Company understands that the Initial Purchasers intend to offer the
Securities for resale on the terms set forth in the Time of Sale Information.
Each Initial Purchaser, severally and not jointly, represents, warrants and
agrees that:

(i) it is a qualified institutional buyer within the meaning of Rule 144A under
the Securities Act (a “QIB”) and an accredited investor within the meaning of
Rule 501(a) under the Securities Act;

(ii) it has not solicited offers for, or offered or sold, and will not solicit
offers for, or offer or sell, the Securities by means of any form of general
solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D under the Securities Act (“Regulation D”) or in any manner
involving a public offering within the meaning of Section 4(2) of the Securities
Act; and

(iii) it has not solicited offers for, or offered or sold, and will not solicit
offers for, or offer or sell, the Securities as part of their initial offering
except:

(A) within the United States to persons whom it reasonably believes to be QIBs
in transactions pursuant to Rule 144A under the Securities Act (“Rule 144A”) and
in connection with each such sale, it has taken or will take reasonable steps to
ensure that the purchaser of the Securities is aware that such sale is being
made in reliance on Rule 144A; or

(B) in accordance with the restrictions set forth in Annex D hereto.

(c) Each Initial Purchaser acknowledges and agrees that the Company and, for
purposes of the opinions to be delivered to the Initial Purchasers pursuant to
Sections 6(f) and 6(g), counsel for the Company and counsel for the Initial
Purchasers, respectively, may rely upon the accuracy of the representations and
warranties of the Initial Purchasers, and compliance by the Initial Purchasers
with their agreements, contained in paragraph (b) above (including Annex D
hereto), and each Initial Purchaser hereby consents to such reliance.



--------------------------------------------------------------------------------

4

 

(d) The Company acknowledges and agrees that the Initial Purchasers may offer
and sell Securities to or through any affiliate of an Initial Purchaser and that
any such affiliate may offer and sell Securities purchased by it to or through
any Initial Purchaser.

(e) Payment for the Securities shall be made by wire transfer in immediately
available funds to the account specified by the Company to the Representatives
in the case of the Underwritten Securities, at the offices of Skadden, Arps,
Slate, Meagher & Flom LLP, Four Times Square, New York, NY at 10:00 A.M. New
York City time on October 13, 2009, or at such other time or place on the same
or such other date, not later than the fifth business day thereafter, as the
Representatives and the Company may agree upon in writing or, in the case of the
Option Securities, on the date and at the time and place specified by the
Representatives in the written notice of the Initial Purchasers’ election to
purchase such Option Securities. The time and date of such payment for the
Underwritten Securities is referred to herein as the “Closing Date” and the time
and date for such payment for the Option Securities, if other than the Closing
Date, is herein referred to as the “Additional Closing Date”.

Payment for the Securities to be purchased on the Closing Date or the Additional
Closing Date, as the case may be, shall be made against delivery to the nominee
of DTC, for the respective accounts of the several Initial Purchasers of the
Securities to be purchased on such date of one or more global notes representing
the Securities (collectively, the “Global Note”), with any transfer taxes
payable in connection with the sale of such Securities duly paid by the Company.
The Global Note will be made available for inspection by the Representatives at
the office of J.P. Morgan Securities Inc. set forth above not later than 1:00
P.M., New York City time, on the business day prior to the Closing Date or the
Additional Closing Date, as the case may be.

(f) The Company acknowledges and agrees that the Initial Purchasers are acting
solely in the capacity of an arm’s length contractual counterparty to the
Company with respect to the offering of Securities contemplated hereby
(including in connection with determining the terms of the offering) and not as
a financial advisor or a fiduciary to, or an agent of, the Company or any other
person. Additionally, neither the Representatives nor any other Initial
Purchaser is advising the Company or any other person as to any legal, tax,
investment, accounting or regulatory matters in any jurisdiction. The Company
shall consult with its own advisors concerning such matters and shall be
responsible for making its own independent investigation and appraisal of the
transactions contemplated hereby, and the Initial Purchasers shall have no
responsibility or liability to the Company with respect thereto. Any review by
the Initial Purchasers of the Company, the transactions contemplated hereby or
other matters relating to such transactions will be performed solely for the
benefit of the Initial Purchasers and shall not be on behalf of the Company.

3. Representations and Warranties of the Company. The Company represents and
warrants to each Initial Purchaser that:

(a) Preliminary Offering Memorandum, Time of Sale Information and Offering
Memorandum. The Preliminary Offering Memorandum, as of its date, did not, the
Time of Sale



--------------------------------------------------------------------------------

5

 

Information, at the Time of Sale, did not, and at the Closing Date, will not,
and the Offering Memorandum, in the form first used by the Initial Purchasers to
confirm sales of the Securities and as of the Closing Date, will not, contain
any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that the
Company makes no representation or warranty with respect to any statements or
omissions made in reliance upon and in conformity with information relating to
any Initial Purchaser furnished to the Company in writing by such Initial
Purchaser through the Representatives expressly for use in the Preliminary
Offering Memorandum, the Time of Sale Information or the Offering Memorandum, it
being understood and agreed that the only such information furnished by any
Initial Purchaser consists of the information described as such in Section 7(b)
hereof.

(b) Additional Written Communications. Other than the Preliminary Offering
Memorandum and the Offering Memorandum, the Company (including its agents and
representatives, other than the Initial Purchasers in their capacity as such)
has not made, used, prepared, authorized, approved or referred to and will not
prepare, make, use, authorize, approve or refer to any “written communication”
(as defined in Rule 405 under the Securities Act) that constitutes an offer to
sell or solicitation of an offer to buy the Securities (each such communication
by the Company or its agents and representatives (other than a communication
referred to in clauses (i), (ii) and (iii) below) an “Issuer Written
Communication”) other than (i) the Preliminary Offering Memorandum, (ii) the
Offering Memorandum, (iii) the documents listed on Annex B hereto, including a
term sheet substantially in the form of Annex C hereto, which constitute part of
the Time of Sale Information, and (iv) each electronic road show and any other
written communications approved in writing in advance by the Representatives.

(c) Incorporated Documents. The documents incorporated by reference in the
Offering Memorandum or the Time of Sale Information, when filed with the
Securities and Exchange Commission (the “Commission”) conformed or will conform,
as the case may be, in all material respects to the requirements of the
Securities Exchange Act of 1934, as amended, and the rules and regulations of
the Commission thereunder (collectively, the “Exchange Act”) and such documents
did not and will not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.

(d) Financial Statements. The financial statements and the related notes thereto
of the Company and its subsidiaries included or incorporated by reference in
each of the Time of Sale Information and the Offering Memorandum present fairly
in all material respects the consolidated financial position of the Company and
its subsidiaries as of the dates indicated and the results of their operations
and the changes in their cash flows for the periods specified; such financial
statements have been prepared in conformity with U.S. generally accepted
accounting principles applied on a consistent basis throughout the periods
covered thereby; and the other financial information included or incorporated by
reference in each of the Time of Sale Information and the Offering Memorandum
has been derived from the accounting records of the Company and its subsidiaries
and presents fairly in all material respects the information shown thereby.



--------------------------------------------------------------------------------

6

 

(e) No Material Adverse Change. Since the date of the most recent financial
statements of the Company included or incorporated by reference in each of the
Time of Sale Information and the Offering Memorandum, (i) there has not been any
material change in the capital stock or long-term debt of the Company or any of
its subsidiaries, or any dividend or distribution of any kind declared, set
aside for payment, paid or made by the Company on any class of capital stock, or
any material adverse change, or any development involving a prospective material
adverse change, in or affecting the business, properties, management, financial
position, results of operations or business prospects of the Company and its
subsidiaries taken as a whole; (ii) neither the Company nor any of its
subsidiaries has entered into any transaction or agreement that is material to
the Company and its subsidiaries taken as a whole or incurred any liability or
obligation, direct or contingent, that is material to the Company and its
subsidiaries taken as a whole; and (iii) neither the Company nor any of its
subsidiaries has sustained any material loss or interference with its business
from fire, explosion, flood or other calamity, whether or not covered by
insurance, or from any labor disturbance or dispute or any action, order or
decree of any court or arbitrator or governmental or regulatory authority,
except in each case as otherwise disclosed in the Time of Sale Information and
the Offering Memorandum.

(f) Organization and Good Standing. The Company and each of its subsidiaries
have been duly organized and are validly existing and in good standing under the
laws of their respective jurisdictions of organization, are duly qualified to do
business and are in good standing in each jurisdiction in which their respective
ownership or lease of property or the conduct of their respective businesses
requires such qualification, and have all power and authority necessary to own
or hold their respective properties and to conduct the businesses in which they
are engaged, except where the failure to be so qualified, be in good standing or
have such power or authority could not, individually or in the aggregate,
reasonably be expected to have a material adverse effect on the business,
properties, management, financial position, results of operations or business
prospects of the Company and its subsidiaries taken as a whole or on the
performance by the Company of its obligations under the Transaction Documents
(as defined below) (a “Material Adverse Effect”). The Company does not own or
control, directly or indirectly, any corporation, association or other entity
other than the subsidiaries listed in Schedule 2 to this Agreement.

(g) Capitalization. The Company has an authorized capitalization as set forth in
each of the Time of Sale Information and the Offering Memorandum under the
heading “Capitalization”; all the outstanding shares of capital stock of the
Company have been duly and validly authorized and issued and are fully paid and
non-assessable and are not subject to any pre-emptive or similar rights; except
as described in or expressly contemplated by the Time of Sale Information and
the Offering Memorandum, there are no outstanding rights (including, without
limitation, pre-emptive rights), warrants or options to acquire, or instruments
convertible into or exchangeable for, any shares of capital stock or other
equity interest in the Company or any of its subsidiaries, or any contract,
commitment, agreement, understanding or arrangement of any kind relating to the
issuance of any capital stock of the Company or any such subsidiary, any such
convertible or exchangeable securities or any such rights, warrants or options;
the capital stock of the Company conforms in all material respects to the
description thereof contained in the Time of Sale



--------------------------------------------------------------------------------

7

 

Information and the Offering Memorandum; and all the outstanding shares of
capital stock or other equity interests of each subsidiary of the Company have
been duly authorized and validly issued, are fully paid and non-assessable
(except as otherwise described in each of the Time of Sale Information and the
Offering Memorandum) and are owned directly or indirectly by the Company, free
and clear of any lien, charge, encumbrance, security interest, restriction on
voting or transfer or any other claim of any third party, except as described in
the Time of Sale Information and the Offering Memorandum.

(h) Due Authorization. The Company has full right, power and authority to
execute and deliver this Agreement, the Securities and the Indenture
(collectively, the “Transaction Documents”) and to perform its obligations
hereunder and thereunder; and all action required to be taken for the due and
proper authorization, execution and delivery of each of the Transaction
Documents and the consummation of the transactions contemplated thereby or by
the Time of Sale Information and the Offering Memorandum has been duly and
validly taken.

(i) The Indenture. The Indenture has been duly authorized by the Company and,
when duly executed and delivered in accordance with its terms by each of the
parties thereto, will constitute a valid and legally binding agreement of the
Company enforceable against the Company in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, fraudulent conveyance or transfer, moratorium or other similar
laws relating to or affecting the enforcement of creditors’ rights generally or
by general equitable principles relating to enforceability (collectively, the
“Enforceability Exceptions”).

(j) Purchase Agreement. This Agreement has been duly authorized, executed and
delivered by the Company.

(k) The Securities. The Securities have been duly authorized by the Company and,
when duly executed, authenticated, issued and delivered as provided in the
Indenture and paid for as provided herein, will be duly and validly issued and
outstanding and will constitute valid and legally binding obligations of the
Company enforceable against the Company in accordance with their terms, subject
to the Enforceability Exceptions, and will be entitled to the benefits of the
Indenture.

(l) The Underlying Securities. Upon issuance and delivery of the Securities in
accordance with this Agreement and the Indenture, the Securities will be
convertible at the option of the holder thereof into shares of the Underlying
Securities in accordance the terms of the Securities; the Underlying Securities
reserved for issuance upon conversion of the Securities have been duly
authorized and reserved and, when issued upon conversion of the Securities in
accordance with the terms of the Securities, will be validly issued, fully paid
and non assessable, and the issuance of the Underlying Securities will not be
subject to any preemptive or similar rights.

(m) Descriptions of the Transaction Documents. Each Transaction Document
conforms in all material respects to the description thereof contained in each
of the Time of Sale Information and the Offering Memorandum.



--------------------------------------------------------------------------------

8

 

(n) No Violation or Default. Neither the Company nor any of its subsidiaries is
(i) in violation of its charter or by-laws or similar organizational documents;
(ii) in default, and no event has occurred that, with notice or lapse of time or
both, would constitute such a default, in the due performance or observance of
any term, covenant or condition contained in any indenture, mortgage, deed of
trust, loan agreement or other agreement or instrument to which the Company or
any of its subsidiaries is a party or by which the Company or any of its
subsidiaries is bound or to which any of the property or assets of the Company
or any of its subsidiaries is subject; or (iii) in violation of any applicable
law or statute or any judgment, order, rule or regulation of any court or
arbitrator or governmental or regulatory authority, except, in the case of
clauses (ii) and (iii) above, for any such default or violation that could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(o) No Conflicts. The execution, delivery and performance by the Company of each
of the Transaction Documents, the issuance and sale of the Securities (including
the issuance of the Underlying Securities upon conversion thereof) and the
consummation of the transactions contemplated by the Transaction Documents or
the Time of Sale Information and the Offering Memorandum will not (i) conflict
with or result in a breach or violation of any of the terms or provisions of, or
constitute a default under, or result in the creation or imposition of any lien,
charge or encumbrance upon any property or assets of the Company or any of its
subsidiaries pursuant to, any indenture, mortgage, deed of trust, loan agreement
or other agreement or instrument to which the Company or any of its subsidiaries
is a party or by which the Company or any of its subsidiaries is bound or to
which any of the property or assets of the Company or any of its subsidiaries is
subject, (ii) result in any violation of the provisions of the charter or
by-laws or similar organizational documents of the Company or any of its
subsidiaries or (iii) assuming the accuracy of, and the Initial Purchasers’
compliance with, the representations, warranties and agreements of the Initial
Purchasers herein, and the compliance by the holders of the Securities with the
offering and transfer restrictions set forth in the Offering Memorandum, result
in the violation of any applicable law or statute or any judgment, order, rule
or regulation of any court or arbitrator or governmental or regulatory
authority, except, in the case of clauses (i) and (iii) above, for any such
conflict, breach, violation or default that could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

(p) No Consents Required. Assuming the accuracy of, and the Initial Purchasers’
compliance with, the representations, warranties and agreements of the Initial
Purchasers herein, and the compliance by the holders of the Securities with the
offering and transfer restrictions set forth in the Offering Memorandum, no
consent, approval, authorization, order, registration or qualification of or
with any court or arbitrator or governmental or regulatory authority is required
for the execution, delivery and performance by the Company of each of the
Transaction Documents, the issuance and sale of the Securities (including the
issuance of the Underlying Securities upon conversion thereof) and compliance by
the Company with the terms thereof and the consummation of the transactions
contemplated by the Transaction Documents or the Time of Sale Information and
the Offering Memorandum, except for such consents, approvals, authorizations,
orders and registrations or qualifications as have been obtained or as may be
required under applicable state securities laws in connection with the purchase
and resale of the Securities by the Initial Purchasers.



--------------------------------------------------------------------------------

9

 

(q) Legal Proceedings. Except as described in each of the Time of Sale
Information and the Offering Memorandum, there are no legal, governmental or
regulatory investigations, actions, suits or proceedings pending to which the
Company or any of its subsidiaries is or may be a party or to which any property
of the Company or any of its subsidiaries is or may be the subject that,
individually or in the aggregate, if determined adversely to the Company or any
of its subsidiaries, could reasonably be expected to have a Material Adverse
Effect; and no such investigations, actions, suits or proceedings are threatened
or, to the best knowledge of the Company (without having undertaken any
independent inquiry outside of the Company), contemplated by any governmental or
regulatory authority or by others.

(r) Independent Accountants. Deloitte & Touche LLP, who have certified certain
financial statements of the Company and its subsidiaries, are an independent
registered public accounting firm with respect to the Company and its
subsidiaries within the applicable rules and regulations adopted by the
Commission and the Public Company Accounting Oversight Board (United States) and
as required by the Securities Act.

(s) Title to Real and Personal Property. The Company and its subsidiaries have
good and marketable title in fee simple to, or have valid rights to lease or
otherwise use, all items of real and personal property that are material to the
respective businesses of the Company and its subsidiaries, in each case free and
clear of all liens, encumbrances, claims and defects and imperfections of title
except those that (i) do not materially and adversely affect the value of such
property, (ii) do not materially interfere with the use made and proposed to be
made of such property by the Company and its subsidiaries or (iii) could not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.

(t) Title to Intellectual Property. The Company and its subsidiaries own or
possess adequate rights to use all material patents, patent applications,
trademarks, service marks, trade names, trademark registrations, service mark
registrations, copyrights, licenses and know-how (including trade secrets and
other unpatented and/or unpatentable proprietary or confidential information,
systems or procedures) reasonably necessary for the conduct of their respective
businesses except where the failure to own or possess such rights could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect; and the conduct of their respective businesses does not, and
will not, conflict in any respect with any such rights of others except which
conflict could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect; and the Company and its subsidiaries have not
received any notice of any claim of infringement of or conflict with any such
rights of others which infringement or conflict, if the subject of an
unfavorable decision, ruling or finding, could reasonably be expected to have a
Material Adverse Effect.

(u) No Undisclosed Relationships. No relationship, direct or indirect, exists
between or among the Company or any of its subsidiaries, on the one hand, and
the directors, officers, stockholders or other affiliates of the Company or any
of its subsidiaries, on the other, that would be required by the Securities Act
to be described in a registration statement to be filed with the Commission and
that is not so described in each of the Time of Sale Information and the
Offering Memorandum.



--------------------------------------------------------------------------------

10

 

(v) Investment Company Act. None of the Company or any of its subsidiaries is,
and solely after giving effect to the offering and sale of the Securities and
the application of the proceeds thereof as described in each of the Time of Sale
Information and the Offering Memorandum none of them will be, an “investment
company” or an entity “controlled” by an “investment company” within the meaning
of the Investment Company Act of 1940, as amended, and the rules and regulations
of the Commission thereunder (collectively, the “Investment Company Act”).

(w) Taxes. Except as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, the Company and its subsidiaries
have paid all federal, state, local and foreign taxes, other than those being
contested in good faith and by appropriate proceedings so long as there are
adequate reserves for such taxes, and filed all tax returns required to be paid
or filed through the date hereof; and except as otherwise disclosed in each of
the Time of Sale Information and the Offering Memorandum, there is no tax
deficiency that has been, or could reasonably be expected to be, asserted
against the Company or any of its subsidiaries or any of their respective
properties or assets.

(x) Licenses and Permits. The Company and its subsidiaries possess such
licenses, certificates, permits and other authorizations issued by, and have
made such declarations and filings with, the appropriate federal, state, local
or foreign governmental or regulatory authorities that are necessary for the
ownership or lease of their respective properties or the conduct of their
respective businesses as described in each of the Time of Sale Information and
the Offering Memorandum, except where the failure to possess or make the same
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect; and except as described in each of the Time of Sale
Information and the Offering Memorandum, neither the Company nor any of its
subsidiaries has received notice of any revocation or modification of any such
license, certificate, permit or authorization or has any reason to believe that
any such license, certificate, permit or authorization will not be renewed in
the ordinary course, which, if the subject of an unfavorable decision, ruling or
finding, could reasonably be expected to have a Material Adverse Effect.

(y) No Labor Disputes. No labor disturbance by or dispute with employees of the
Company or any of its subsidiaries exists or, to the best knowledge (without
having undertaken any independent inquiry outside of the Company) of the
Company, is contemplated or threatened and the Company is not aware of any
existing or imminent labor disturbance by, or dispute with, the employees of any
of its or its subsidiaries’ principal suppliers, contractors or customers,
except as would not have a Material Adverse Effect.

(z) Compliance With Environmental Laws. (i) The Company and its subsidiaries
(x) are, and at all prior times were, in compliance with any and all applicable
federal, state, local and foreign laws, rules, regulations, requirements,
decisions and orders relating to the protection of human health or safety, the
environment, natural resources, hazardous or toxic substances or



--------------------------------------------------------------------------------

11

 

wastes, pollutants or contaminants (collectively, “Environmental Laws”),
(y) have received and are in compliance with all permits, licenses, certificates
or other authorizations or approvals required of them under applicable
Environmental Laws to conduct their respective businesses, and (z) have not
received notice of any actual or potential liability under or relating to any
Environmental Laws, including for the investigation or remediation of any
disposal or release of hazardous or toxic substances or wastes, pollutants or
contaminants, and have no knowledge of any event or condition that would
reasonably be expected to result in any such notice; (ii) there are no costs or
liabilities associated with Environmental Laws of or relating to the Company or
its subsidiaries, except in the case of each of (i) and (ii) above, for any such
failure to comply, or failure to receive required permits, licenses or
approvals, or cost or liability, as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect; and (iii) except as
described in each of the Time of Sale Information and the Offering Memorandum,
(x) there are no proceedings that are pending, or that are known to be
contemplated, against the Company or any of its subsidiaries under any
Environmental Laws in which a governmental entity is also a party, other than
such proceedings regarding which it is reasonably believed no monetary sanctions
of $100,000 or more will be imposed, (y) the Company and its subsidiaries are
not aware of any issues regarding compliance with Environmental Laws, or
liabilities or other obligations under Environmental Laws or concerning
hazardous or toxic substances or wastes, pollutants or contaminants, that could
reasonably be expected to have a Material Adverse Effect, and (z) none of the
Company and its subsidiaries anticipates material capital expenditures relating
to any Environmental Laws.

(aa) Compliance With ERISA. (i) Each employee benefit plan, within the meaning
of Section 3(3) of the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”), for which the Company or any member of its “Controlled Group”
(defined as any organization which is a member of a controlled group of
corporations within the meaning of Section 414 of the Internal Revenue Code of
1986, as amended (the “Code”)) would have any liability (each, a “Plan”) has
been maintained in compliance in all material respects with its terms and the
requirements of any applicable statutes, orders, rules and regulations,
including but not limited to ERISA and the Code; (ii) no prohibited transaction,
within the meaning of Section 406 of ERISA or Section 4975 of the Code, has
occurred with respect to any Plan excluding transactions effected pursuant to a
statutory or administrative exemption; (iii) for each Plan that is subject to
the funding rules of Section 412 of the Code or Section 302 of ERISA, no
“accumulated funding deficiency” as defined in Section 412 of the Code, whether
or not waived, has occurred or is reasonably expected to occur; and (iv) for
each Plan that is subject to the funding rules of ERISA or the Code, the fair
market value of the assets of each such Plan is not less than the present value
of all benefits accrued under such Plan (determined based on those assumptions
used to fund such Plan).

(bb) Disclosure Controls. The Company and its subsidiaries maintain an effective
system of “disclosure controls and procedures” (as defined in Rule 13a-15(e) of
the Exchange Act) that is designed to ensure that information required to be
disclosed by the Company in reports that it files or submits under the Exchange
Act is recorded, processed, summarized and reported within the time periods
specified in the Commission’s rules and forms, including controls and procedures
designed to ensure that such information is accumulated and



--------------------------------------------------------------------------------

12

 

communicated to the Company’s management as appropriate to allow timely
decisions regarding required disclosure. The Company and its subsidiaries have
carried out evaluations of the effectiveness of their disclosure controls and
procedures as and when required by Rule 13a-15 of the Exchange Act.

(cc) Accounting Controls. The Company and its subsidiaries maintain systems of
“internal control over financial reporting” (as defined in Rule 13a-15(f) of the
Exchange Act) that comply with the requirements of the Exchange Act and have
been designed by, or under the supervision of, their respective principal
executive and principal financial officers, or persons performing similar
functions, to provide reasonable assurance regarding the reliability of
financial reporting and the preparation of financial statements for external
purposes in accordance with U.S. generally accepted accounting principles,
including, but not limited to internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations; (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
U.S. generally accepted accounting principles and to maintain asset
accountability; (iii) access to assets is permitted only in accordance with
management’s general or specific authorization; and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.
Except as disclosed in the Time of Sale Information and the Offering Memorandum,
there are no material weaknesses in the Company’s internal controls.

(dd) Insurance. The Company and its subsidiaries have insurance covering their
respective properties, operations, personnel and businesses, including business
interruption insurance, which insurance is in amounts and insures against such
losses and risks as are adequate to protect the Company and its subsidiaries and
their respective businesses; and neither the Company nor any of its subsidiaries
has (i) received notice from any insurer or agent of such insurer that capital
improvements or other expenditures are required or necessary to be made in order
to continue such insurance or (ii) any reason to believe that it will not be
able to renew its existing insurance coverage as and when such coverage expires
or to obtain similar coverage at reasonable cost from similar insurers as may be
necessary to continue its business at a cost that could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

(ee) No Unlawful Payments. Neither the Company nor any of its subsidiaries nor,
to the best knowledge of the Company, any director, officer, agent, employee or
other person associated with or acting on behalf of the Company or any of its
subsidiaries has (i) used any corporate funds for any unlawful contribution,
gift, entertainment or other unlawful expense relating to political activity;
(ii) made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from corporate funds; (iii) violated or is in
violation of any provision of the Foreign Corrupt Practices Act of 1977; or
(iv) made any unlawful bribe, rebate, payoff, influence payment, kickback or
other unlawful payment.

(ff) Compliance with Money Laundering Laws. The operations of the Company and
its subsidiaries are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements of the Currency
and Foreign Transactions Reporting



--------------------------------------------------------------------------------

13

 

Act of 1970, as amended, the money laundering statutes of all jurisdictions, the
rules and regulations thereunder and any related or similar rules, regulations
or guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering Laws”) and no action, suit or proceeding by
or before any court or governmental agency, authority or body or any arbitrator
involving the Company or any of its subsidiaries with respect to the Money
Laundering Laws is pending or, to the best knowledge of the Company, threatened.

(gg) Compliance with OFAC. None of the Company, any of its subsidiaries or, to
the knowledge of the Company, any director, officer, agent, employee or
affiliate of the Company or any of its subsidiaries is currently subject to any
U.S. sanctions administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury (“OFAC”); and the Company will not directly or
indirectly use the proceeds of the offering of the Securities hereunder, or
lend, contribute or otherwise make available such proceeds to any subsidiary,
joint venture partner or other person or entity, for the purpose of financing
the activities of any person currently subject to any U.S. sanctions
administered by OFAC.

(hh) No Restrictions on Subsidiaries. No subsidiary of the Company is currently
prohibited, directly or indirectly, under any agreement or other instrument to
which it is a party or is subject, from paying any dividends to the Company,
from making any other distribution on such subsidiary’s capital stock, from
repaying to the Company any loans or advances to such subsidiary from the
Company or from transferring any of such subsidiary’s properties or assets to
the Company or any other subsidiary of the Company, other than as disclosed in
the Time of Sale Information and the Offering Memorandum.

(ii) No Broker’s Fees. Neither the Company nor any of its subsidiaries is a
party to any contract, agreement or understanding with any person (other than
this Agreement) that would give rise to a valid claim against the Company or any
of its subsidiaries or any Initial Purchaser for a brokerage commission,
finder’s fee or like payment in connection with the offering and sale of the
Securities.

(jj) Rule 144A Eligibility. On the Closing Date, the Securities will not be of
the same class as securities listed on a national securities exchange registered
under Section 6 of the Exchange Act or quoted in an automated inter-dealer
quotation system; and each of the Time of Sale Information and the Offering
Memorandum, as of its respective date, contains or will contain all the
information that, if requested by a prospective purchaser of the Securities,
would be required to be provided to such prospective purchaser pursuant to Rule
144A(d)(4) under the Securities Act.

(kk) No Integration. Neither the Company nor any of its affiliates (as defined
in Rule 501(b) of Regulation D) has, directly or through any agent, sold,
offered for sale, solicited offers to buy or otherwise negotiated in respect of,
any security (as defined in the Securities Act), that is or will be integrated
with the sale of the Securities in a manner that would require registration of
the Securities under the Securities Act.



--------------------------------------------------------------------------------

14

 

(ll) No General Solicitation or Directed Selling Efforts. None of the Company or
any of its affiliates or any other person acting on its or their behalf (other
than the Initial Purchasers, as to which no representation is made) has
(i) solicited offers for, or offered or sold, the Securities by means of any
form of general solicitation or general advertising within the meaning of Rule
502(c) of Regulation D or in any manner involving a public offering within the
meaning of Section 4(2) of the Securities Act.

(mm) Securities Law Exemptions. Assuming the accuracy of the representations and
warranties of the Initial Purchasers contained herein (including Annex D hereto)
and their compliance with their agreements set forth therein, and the compliance
by the holders of Securities with the offering and transfer restrictions set
forth in the Offering Memorandum, it is not necessary, in connection with the
issuance and sale of the Securities to the Initial Purchasers and the offer,
resale and delivery of the Securities by the Initial Purchasers in the manner
contemplated by this Agreement, the Time of Sale Information and the Offering
Memorandum, to register the Securities under the Securities Act or to qualify
the Indenture under the Trust Indenture Act of 1939, as amended (the “Trust
Indenture Act”).

(nn) No Stabilization. The Company has not taken, directly or indirectly, any
action designed to or that could reasonably be expected to cause or result in
any stabilization or manipulation of the price of the Securities.

(oo) Forward-Looking Statements. No forward-looking statement (within the
meaning of Section 27A of the Securities Act and Section 21E of the Exchange
Act) contained in any of the Time of Sale Information or the Offering Memorandum
has been made or reaffirmed without a reasonable basis or has been disclosed
other than in good faith.

(pp) Statistical and Market Data. Nothing has come to the attention of the
Company that has caused the Company to believe that the statistical and
market-related data included or incorporated by reference in each of the Time of
Sale Information and the Offering Memorandum is not based on or derived from
sources that are reliable and accurate in all material respects.

(qq) Solvency. On and immediately after the Closing Date, the Company (on a
consolidated basis after giving effect to the issuance of the Securities and the
other transactions related thereto as described in each of the Time of Sale
Information and the Offering Memorandum) will be Solvent. As used in this
paragraph, the term “Solvent” means, with respect to a particular date, that on
such date (i) the present fair market value (or present fair saleable value) of
the assets of the Company is not less than the total amount required to pay the
liabilities of the Company on its total existing debts and liabilities
(including contingent liabilities) as they become absolute and matured; (ii) the
Company is able to realize upon its assets and pay its debts and other
liabilities, contingent obligations and commitments as they mature and become
due in the normal course of business; (iii) assuming consummation of the
issuance of the Securities as contemplated by this Agreement, the Time of Sale
Information and the Offering Memorandum, the Company is not incurring debts or
liabilities beyond its ability to pay as such debts and liabilities mature;
(iv) the Company is not engaged in any business or transaction, and does not
propose to engage in any business or transaction, for which its property would
constitute unreasonably small capital after giving due consideration to the
prevailing practice in the industry in which the Company is engaged; and (v) the
Company is not a defendant in any civil action that would result in a judgment
that the Company is or would become unable to satisfy



--------------------------------------------------------------------------------

15

 

(rr) Margin Rules. Neither the issuance, sale and delivery of the Securities nor
the application of the proceeds thereof by the Company as described in the Time
of Sale Information and the Offering Memorandum will violate Regulation T, U or
X of the Board of Governors of the Federal Reserve System or any other
regulation of such Board of Governors.

4. Further Agreements of the Company. The Company covenants and agrees with each
Initial Purchaser that:

(a) Delivery of Copies. The Company will deliver to the Initial Purchasers as
many copies of the Preliminary Offering Memorandum, any other Time of Sale
Information, any Issuer Written Communication and the Offering Memorandum
(including all amendments and supplements thereto) as the Representatives may
reasonably request.

(b) Offering Memorandum, Amendments or Supplements. Before finalizing the
Offering Memorandum or making or distributing any amendment or supplement to any
of the Time of Sale Information or the Offering Memorandum or filing with the
Commission any document that will be incorporated by reference therein, the
Company will furnish to the Representatives and counsel for the Initial
Purchasers a copy of the proposed Offering Memorandum or such amendment or
supplement or document to be incorporated by reference therein for review, and
will not distribute any such proposed Offering Memorandum, amendment or
supplement or file any such document with the Commission to which the
Representatives reasonably object, provided that, if in the opinion of the
Company’s outside counsel, such proposed amendment or supplement is required by
law, the Company can make such amendment or supplement, notwithstanding any such
reasonable objection.

(c) Additional Written Communications. Before using, authorizing, approving or
referring to any Issuer Written Communication, the Company will furnish to the
Representatives and counsel for the Initial Purchasers a copy of such written
communication for review and will not use, authorize, approve or refer to any
such written communication to which the Representatives reasonably object.

(d) Notice to the Representatives. The Company will advise the Representatives
promptly, and confirm such advice in writing, (i) of the issuance by any
governmental or regulatory authority of any order preventing or suspending the
use of any of the Time of Sale Information, any Issuer Written Communication or
the Offering Memorandum or the initiation or threatening of any proceeding for
that purpose; (ii) of the occurrence of any event at any time prior to the
completion of the initial offering of the Securities as a result of which any of
the Time of Sale Information, any Issuer Written Communication or the Offering
Memorandum as then amended or supplemented would include any untrue statement of
a material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances existing when such Time of
Sale Information, Issuer Written Communication or the Offering Memorandum is
delivered to a purchaser, not misleading; and (iii) of the receipt by



--------------------------------------------------------------------------------

16

 

the Company of any notice with respect to any suspension of the qualification of
the Securities for offer and sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose; and the Company will use its
reasonable best efforts to prevent the issuance of any such order preventing or
suspending the use of any of the Time of Sale Information, any Issuer Written
Communication or the Offering Memorandum or suspending any such qualification of
the Securities and, if any such order is issued, will obtain as soon as possible
the withdrawal thereof.

(e) Ongoing Compliance of the Offering Memorandum and Time of Sale Information.
(1) If at any time prior to the completion of the initial offering of the
Securities by the Initial Purchasers (i) any event shall occur or condition
shall exist as a result of which the Offering Memorandum as then amended or
supplemented would include any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements therein, in
the light of the circumstances existing when the Offering Memorandum is
delivered to a purchaser, not misleading or (ii) it is necessary to amend or
supplement the Offering Memorandum to comply with law, the Company will promptly
notify the Initial Purchasers thereof and forthwith prepare and, subject to
paragraph (b) above, furnish to the Initial Purchasers such amendments or
supplements to the Offering Memorandum as may be necessary so that the
statements in the Offering Memorandum as so amended or supplemented will not, in
the light of the circumstances existing when the Offering Memorandum is
delivered to a purchaser, be misleading or so that the Offering Memorandum will
comply with law and (2) if at any time prior to the Closing Date (i) any event
shall occur or condition shall exist as a result of which any of the Time of
Sale Information as then amended or supplemented would include any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading or (ii) it is necessary to amend or
supplement any of the Time of Sale Information so that any of the Time of Sale
Information will not include any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading, the
Company will promptly notify the Initial Purchasers thereof and forthwith
prepare and, subject to paragraph (b) above, furnish to the Initial Purchasers
such amendments or supplements to any of the Time of Sale Information as may be
necessary so that the statements in any of the Time of Sale Information as so
amended or supplemented will not, in light of the circumstances under which they
were made, be misleading.

(f) Blue Sky Compliance. The Company will cooperate with the Initial Purchasers
and counsel for the Initial Purchasers to qualify or register (or to obtain
exemption from qualifying or registering) the Securities for offer and sale
under the securities or Blue Sky laws of such jurisdictions as the
Representatives shall reasonably request and will continue such qualifications,
registrations and exemptions in effect so long as required for the offering and
resale of the Securities; provided that the Company shall not be required to
(i) qualify as a foreign corporation or other entity or as a dealer in
securities in any such jurisdiction where it would not otherwise be required to
so qualify, (ii) file any general consent to service of process in any such
jurisdiction or (iii) subject itself to taxation in any such jurisdiction if it
is not otherwise so subject.



--------------------------------------------------------------------------------

17

 

(g) Clear Market. During the period from the date hereof through and including
the date that is 60 days after the date hereof, the Company will not (i) offer,
pledge, sell, contract to sell, sell any option or contract to purchase,
purchase any option or contract to sell, grant any option, right or warrant to
purchase, or otherwise transfer or dispose of, directly or indirectly, or file
with the Commission a registration statement under the Securities Act relating
to, any shares of Common Stock or any securities convertible into or exercisable
or exchangeable for Common Stock, or publicly disclose the intention to make any
offer, sale, pledge, disposition or filing, or (ii) enter into any swap or other
agreement that transfers, in whole or in part, any of the economic consequences
of ownership of the Common Stock or any such other securities, whether any such
transaction described in clause (i) or (ii) above is to be settled by delivery
of Common Stock or such other securities, in cash or otherwise, without the
prior written consent of J.P. Morgan Securities Inc., other than the Securities
to be sold hereunder, the shares of Common Stock to be issued under the warrant
and note hedge transactions contemplated by the Time of Sale Information and
Offering Memorandum and any shares of Common Stock of the Company issued or
issuable upon the exercise of options or other rights granted under existing
equity compensation plans, including the Company’s employee stock purchase plan.
Notwithstanding the foregoing, if (1) during the last 17 days of the 60-day
restricted period, the Company issues an earnings release or material news or a
material event relating to the Company occurs; or (2) prior to the expiration of
the 60-day restricted period, the Company announces that it will release
earnings results during the 16-day period beginning on the last day of the
60-day period, the restrictions imposed by this Agreement shall continue to
apply until the expiration of the 18-day period beginning on the issuance of the
earnings release or the occurrence of the material news or material event.

(i) Use of Proceeds. The Company will apply the net proceeds from the sale of
the Securities as described in each of the Time of Sale Information and the
Offering Memorandum under the heading “Use of Proceeds”.

(j) No Stabilization. The Company will not take, directly or indirectly, any
action designed to or that could reasonably be expected to cause or result in
any stabilization or manipulation of the price of the Securities.

(k) Underlying Securities. The Company will reserve and keep available at all
times, free of pre-emptive rights, shares of Common Stock for the purpose of
enabling the Company to satisfy all obligations to issue the Underlying
Securities upon conversion of the Securities. The Company will use its best
efforts to cause the Underlying Securities to be listed on the New York Stock
Exchange (the “Exchange”).

(l) Supplying Information. While the Securities remain outstanding and are
“restricted securities” within the meaning of Rule 144(a)(3) under the
Securities Act, the Company will, during any period in which the Company is not
subject to and in compliance with Section 13 or 15(d) of the Exchange Act,
furnish to holders of the Securities and prospective purchasers of the
Securities designated by such holders, upon the request of such holders or such
prospective purchasers, the information required to be delivered pursuant to
Rule 144A(d)(4) under the Securities Act.



--------------------------------------------------------------------------------

18

 

(m) DTC. The Company will assist the Initial Purchasers in arranging for the
Securities to be eligible for clearance and settlement through The Depository
Trust Company (“DTC”).

(o) No Resales by the Company. During the period from the Closing Date until one
year after the Closing Date or the Additional Closing Date, if applicable, the
Company will not, and will not permit any of its affiliates (as defined in Rule
144 under the Securities Act) to, resell any of the Securities that have been
acquired by any of them, except for Securities purchased by the Company or any
of its affiliates and resold in a transaction registered under the Securities
Act.

(p) No Integration. Neither the Company nor any of its affiliates (as defined in
Rule 501(b) of Regulation D) will, directly or through any agent, sell, offer
for sale, solicit offers to buy or otherwise negotiate in respect of, any
security (as defined in the Securities Act), that is or will be integrated with
the sale of the Securities in a manner that would require registration of the
Securities under the Securities Act.

(q) No General Solicitation or Directed Selling Efforts. None of the Company or
any of its affiliates or any other person acting on its or their behalf (other
than the Initial Purchasers, as to which no covenant is given) will (i) solicit
offers for, or offer or sell, the Securities by means of any form of general
solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D or in any manner involving a public offering within the meaning of
Section 4(2) of the Securities Act or (ii) engage in any directed selling
efforts with respect to the Securities within the meaning of Regulation S.

5. Certain Agreements of the Initial Purchasers. Each Initial Purchaser hereby
represents and agrees that it has not and will not use, authorize use of, refer
to, or participate in the planning for use of, any written communication that
constitutes an offer to sell or the solicitation of an offer to buy the
Securities other than (i) the Preliminary Offering Memorandum and the Offering
Memorandum, (ii) a written communication that contains no “issuer information”
(as defined in Rule 433(h)(2) under the Securities Act) that was not included
(including through incorporation by reference) in the Preliminary Offering
Memorandum or the Offering Memorandum, (iii) any written communication listed on
Annex B or prepared pursuant to Section 4(c) above (including any electronic
road show), (iv) any written communication prepared by such Initial Purchaser
and approved by the Company in advance in writing or (v) any written
communication relating to or that contains the terms of the Securities and/or
other information that was included (including through incorporation by
reference) in the Preliminary Offering Memorandum or the Offering Memorandum.



--------------------------------------------------------------------------------

19

 

6. Conditions of Initial Purchasers’ Obligations. The obligation of each Initial
Purchaser to purchase the Underwritten Securities on the Closing Date or the
Option Securities on the Additional Closing Date, as the case may be, as
provided herein is subject to the performance by the Company of its covenants
and other obligations hereunder and to the following additional conditions:

(a) Representations and Warranties. The representations and warranties of the
Company contained herein shall be true and correct on the date hereof and on and
as of the Closing Date or the Additional Closing Date, as the case may be; and
the statements of the Company and its officers made in any certificates
delivered pursuant to this Agreement shall be true and correct on and as of the
Closing Date or the Additional Closing Date, as the case may be.

(b) No Downgrade. For the period from and after the signing of this Agreement
and prior to the Closing Date or Additional Closing Date, as the case may be,
(i) no downgrading shall have occurred in the rating accorded the Securities or
any other debt securities or preferred stock issued or guaranteed by the Company
or any of its subsidiaries by any “nationally recognized statistical rating
organization,” as such term is defined by the Commission for purposes of Rule
436(g)(2) under the Securities Act; and (ii) no such organization shall have
publicly announced that it has under surveillance or review, or has changed its
outlook with respect to, its rating of the Securities or of any other debt
securities or preferred stock issued or guaranteed by the Company or any of its
subsidiaries (other than an announcement with positive implications of a
possible upgrading).

(c) No Material Adverse Change. For the period from and after the signing of
this Agreement and prior to the Closing Date or Additional Closing Date, as the
case may be, no event or condition of a type described in Section 3(e) hereof
shall have occurred or shall exist, which event or condition is not described in
each of the Time of Sale Information (excluding any amendment or supplement
thereto) and the Offering Memorandum (excluding any amendment or supplement
thereto) the effect of which in the judgment of the Representatives makes it
impracticable or inadvisable to proceed with the offering, sale or delivery of
the Securities on the Closing Date or the Additional Closing Date, as the case
may be, on the terms and in the manner contemplated by this Agreement, the Time
of Sale Information and the Offering Memorandum.

(d) Officer’s Certificate. The Representatives shall have received on and as of
the Closing Date or the Additional Closing Date, as the case may be, a
certificate of an executive officer of the Company who has specific knowledge of
the Company’s financial matters and is satisfactory to the Representatives
(i) confirming that such officer has carefully reviewed the Time of Sale
Information and the Offering Memorandum and, to the best knowledge of such
officer, the representations set forth in Sections 3(a) and 3(b) hereof are true
and correct, (ii) confirming that the other representations and warranties of
the Company in this Agreement are true and correct and that the Company has
complied with all agreements and satisfied all conditions on its part to be
performed or satisfied hereunder at or prior to such Closing Date or such
Additional Closing Date, as the case may be, and (iii) to the effect set forth
in paragraphs (b) and (c) above.



--------------------------------------------------------------------------------

20

 

(e) Comfort Letters. On the date of this Agreement and on the Closing Date or
the Additional Closing Date, as the case may be, Deloitte & Touche LLP shall
have furnished to the Representatives, at the request of the Company, letters,
dated the respective dates of delivery thereof and addressed to the Initial
Purchasers, in form and substance reasonably satisfactory to the
Representatives, containing statements and information of the type customarily
included in accountants’ “comfort letters” to underwriters with respect to the
financial statements and certain financial information contained or incorporated
by reference in each of the Time of Sale Information and the Offering
Memorandum; provided, that the letter delivered on the Closing Date or the
Additional Closing Date, as the case may be shall use a “cut-off” date no more
than three business days prior to such Closing Date or such Additional Closing
Date, as the case may be.

(f) Opinion and 10b-5 Statement of Counsel for the Company. Kirkland & Ellis
LLP, counsel for the Company, shall have furnished to the Representatives, at
the request of the Company, their written opinion and 10b-5 statement, dated the
Closing Date or the Additional Closing Date, as the case may be, and addressed
to the Initial Purchasers, in form and substance reasonably satisfactory to the
Representatives, to the effect set forth in Annex A-1 hereto.

(g) Opinion and 10b-5 Statement of Counsel for the Initial Purchasers. The
Representatives shall have received on and as of the Closing Date or the
Additional Closing Date, as the case may be, an opinion and 10b-5 statement of
Skadden, Arps, Slate, Meagher & Flom LLP and an opinion from Davis Polk &
Wardwell LLP, each acting as counsel for the Initial Purchasers, with respect to
such matters as the Representatives may reasonably request, and such counsel
shall have received such documents and information as they may reasonably
request to enable them to pass upon such matters.

(h) No Legal Impediment to Issuance. No action shall have been taken and no
statute, rule, regulation or order shall have been enacted, adopted or issued by
any federal, state or foreign governmental or regulatory authority that would,
as of the Closing Date or the Additional Closing Date, as the case may be,
prevent the issuance or sale of the Securities; and no injunction or order of
any federal, state or foreign court shall have been issued that would, as of the
Closing Date or the Additional Closing Date, as the case may be, prevent the
issuance or sale of the Securities.

(i) Good Standing. The Representatives shall have received on and as of the
Closing Date or the Additional Closing Date, as the case may be, satisfactory
evidence of the good standing of the Company and its subsidiaries in their
respective jurisdictions of organization and their good standing in such other
jurisdictions as the Representatives may reasonably request, in each case in
writing or any standard form of telecommunication from the appropriate
governmental authorities of such jurisdictions.

(k) DTC. The Securities shall be eligible for clearance and settlement through
DTC.

(l) Exchange Listing. An application for the listing of the Underlying
Securities shall have been submitted to the Exchange.



--------------------------------------------------------------------------------

21

 

(m) Lock-up Agreements. The “lock-up” agreements, each substantially in the form
of Exhibit A hereto, between you and certain officers and directors of the
Company set forth on Annex E hereto relating to sales and certain other
dispositions of shares of Common Stock or certain other securities, delivered to
you on or before the date hereof, shall be full force and effect on the Closing
Date or Additional Closing Date, as the case may be.

(n) Additional Documents. On or prior to the Closing Date or the Additional
Closing Date, as the case may be, the Company shall have furnished to the
Representatives such further certificates and documents as the Representatives
may reasonably request.

All opinions, letters, certificates and evidence mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Initial Purchasers.

7. Indemnification and Contribution.

(a) Indemnification of the Initial Purchasers. The Company agrees to indemnify
and hold harmless each Initial Purchaser, its affiliates, directors and officers
and each person, if any, who controls such Initial Purchaser within the meaning
of Section 15 of the Securities Act or Section 20 of the Exchange Act, from and
against any and all losses, claims, damages and liabilities (including, without
limitation, legal fees and other expenses reasonably incurred in connection with
any suit, action or proceeding or any claim asserted, as such fees and expenses
are incurred), joint or several, that arise out of, or are based upon, any
untrue statement or alleged untrue statement of a material fact contained in the
Preliminary Offering Memorandum, any of the other Time of Sale Information, any
Issuer Written Communication or the Offering Memorandum (or any amendment or
supplement thereto) or any omission or alleged omission to state therein a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading, in each case
except insofar as such losses, claims, damages or liabilities arise out of, or
are based upon, any untrue statement or omission or alleged untrue statement or
omission made in reliance upon and in conformity with any information relating
to any Initial Purchaser furnished to the Company in writing by such Initial
Purchaser through the Representatives expressly for use therein, it being
understood and agreed that the only such information furnished by any Initial
Purchaser consists of the information described as such in subsection (b) below.

(b) Indemnification of the Company. Each Initial Purchaser agrees, severally and
not jointly, to indemnify and hold harmless the Company, its directors, its
officers and each person, if any, who controls the Company within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act to the same
extent as the indemnity set forth in paragraph (a) above, but only with respect
to any losses, claims, damages or liabilities that arise out of, or are based
upon, any untrue statement or omission or alleged untrue statement or omission
made in reliance upon and in conformity with any information relating to such
Initial Purchaser furnished to the Company in writing by such Initial Purchaser
through the Representatives expressly for use in the Preliminary Offering
Memorandum, any of the other Time of Sale Information, any Issuer Written
Communication or the Offering Memorandum (or any amendment or supplement
thereto), it being understood and agreed that the only such information
furnished by any Initial Purchaser consists of the following: the information
contained in the first sentence of the 4th paragraph, the 4th sentence of the
ninth paragraph and the 10th paragraph, each under the caption “Plan of
Distribution” in the Preliminary Offering Memorandum and Offering Memorandum.



--------------------------------------------------------------------------------

22

 

(c) Notice and Procedures. If any suit, action, proceeding (including any
governmental or regulatory investigation), claim or demand shall be brought or
asserted against any person in respect of which indemnification may be sought
pursuant to either paragraph (a) or (b) above, such person (the “Indemnified
Person”) shall promptly notify the person against whom such indemnification may
be sought (the “Indemnifying Person”) in writing; provided that the failure to
notify the Indemnifying Person shall not relieve it from any liability that it
may have under this Section 7 except to the extent that it has been materially
prejudiced (through the forfeiture of substantive rights or defenses) by such
failure; and provided, further, that the failure to notify the Indemnifying
Person shall not relieve it from any liability that it may have to an
Indemnified Person otherwise than under Section 7. If any such proceeding shall
be brought or asserted against an Indemnified Person and it shall have notified
the Indemnifying Person thereof, the Indemnifying Person shall retain counsel
reasonably satisfactory to the Indemnified Person (who shall not, without the
consent of the Indemnified Person, be counsel to the Indemnifying Person) to
represent the Indemnified Person and any others entitled to indemnification
pursuant to this Section 7 that the Indemnifying Person may designate in such
proceeding and shall pay the fees and expenses of such proceeding and shall pay
the fees and expenses of such counsel related to such proceeding, as incurred.
In any such proceeding, any Indemnified Person shall have the right to retain
its own counsel, but the fees and expenses of such counsel shall be at the
expense of such Indemnified Person unless (i) the Indemnifying Person and the
Indemnified Person shall have mutually agreed to the contrary; (ii) the
Indemnifying Person has failed within a reasonable time to retain counsel
reasonably satisfactory to the Indemnified Person; (iii) the Indemnified Person
shall have reasonably concluded that there may be legal defenses available to it
that are different from or in addition to those available to the Indemnifying
Person; or (iv) the named parties in any such proceeding (including any
impleaded parties) include both the Indemnifying Person and the Indemnified
Person and representation of both parties by the same counsel would be
inappropriate due to actual or potential differing interests between them. It is
understood and agreed that the Indemnifying Person shall not, in connection with
any proceeding or related proceeding in the same jurisdiction, be liable for the
fees and expenses of more than one separate firm (in addition to any local
counsel) for all Indemnified Persons, and that all such fees and expenses shall
be reimbursed as they are incurred. Any such separate firm for any Initial
Purchaser, its affiliates, directors and officers and any control persons of
such Initial Purchaser shall be designated in writing by the Representatives and
any such separate firm for the Company, its directors, its officers and any
control persons of the Company shall be designated in writing by the Company.
The Indemnifying Person shall not be liable for any settlement of any proceeding
effected without its written consent, but if settled with such consent or if
there be a final judgment for the plaintiff, the Indemnifying Person agrees to
indemnify each Indemnified Person from and against any loss or liability by
reason of such settlement or judgment. Notwithstanding the foregoing sentence,
if at any time an Indemnified Person shall have requested that an Indemnifying
Person reimburse the Indemnified Person for fees and expenses of counsel as
contemplated by this paragraph, the Indemnifying Person shall be liable for any
settlement of any proceeding effected without its written consent if (i) such
settlement is entered into more than 30 days after receipt by the Indemnifying
Person of such request, (ii) the



--------------------------------------------------------------------------------

23

 

Indemnifying Person shall not have reimbursed the Indemnified Person in
accordance with such request prior to the date of such settlement unless such
fees and expenses are being disputed in good faith, and (iii) the Indemnified
Person shall have given at least 30 days written notice of its intention to
settle. No Indemnifying Person shall, without the written consent of the
Indemnified Person, effect any settlement of any pending or threatened
proceeding in respect of which any Indemnified Person could have been a party
and indemnification could have been sought hereunder by such Indemnified Person,
unless such settlement (x) includes an unconditional release of such Indemnified
Person, in form and substance reasonably satisfactory to such Indemnified
Person, from all liability on claims that are the subject matter of such
proceeding and (y) does not include any statement as to or any admission of
fault, culpability or a failure to act by or on behalf of any Indemnified
Person.

(d) Contribution. If the indemnification provided for in paragraphs (a) and
(b) above is unavailable to or insufficient to hold harmless an Indemnified
Person or insufficient in respect of any losses, claims, damages or liabilities
referred to therein, then each Indemnifying Person under such paragraph, in lieu
of indemnifying such Indemnified Person thereunder, shall contribute to the
aggregate amount paid or payable by such Indemnified Person, as incurred, as a
result of such losses, claims, damages or liabilities (i) in such proportion as
is appropriate to reflect the relative benefits received by the Company, on the
one hand, and the Initial Purchasers, on the other, from the offering of the
Securities pursuant to this Agreement or (ii) if the allocation provided by
clause (i) is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause
(i) but also the relative fault of the Company, on the one hand, and the Initial
Purchasers, on the other, in connection with the statements or omissions that
resulted in such losses, claims, damages or liabilities, as well as any other
relevant equitable considerations. The relative benefits received by the
Company, on the one hand, and the Initial Purchasers, on the other, shall be
deemed to be in the same respective proportions as the net proceeds (before
deducting expenses) received by the Company from the sale of the Securities and
the total discounts and commissions received by the Initial Purchasers in
connection therewith, as provided in this Agreement, bear to the aggregate
initial offering price of the Securities. The relative fault of the Company, on
the one hand, and the Initial Purchasers, on the other, shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Company or by the Initial Purchasers and
the parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent such statement or omission.

(e) Limitation on Liability. The Company and the Initial Purchasers agree that
it would not be just and equitable if contribution pursuant to this Section 7
were determined by pro rata allocation (even if the Initial Purchasers were
treated as one entity for such purpose) or by any other method of allocation
that does not take account of the equitable considerations referred to in
paragraph (d) above. The amount paid or payable by an Indemnified Person as a
result of the losses, claims, damages and liabilities referred to in paragraph
(d) above shall be deemed to include, subject to the limitations set forth
above, any legal or other expenses reasonably incurred by such Indemnified
Person in connection with investigating, defending or preparing to defend any
such action or claim. Notwithstanding the provisions of this Section 7, in no
event shall an



--------------------------------------------------------------------------------

24

 

Initial Purchaser be required to contribute any amount in excess of the amount
by which the total discounts and commissions received by such Initial Purchaser
with respect to the offering of the Securities exceeds the amount of any damages
that such Initial Purchaser has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation. The Initial Purchasers’
obligations to contribute pursuant to this Section 7 are several in proportion
to their respective purchase obligations hereunder and not joint.

(f) Non-Exclusive Remedies. The remedies provided for in this Section 7 are not
exclusive and shall not limit any rights or remedies that may otherwise be
available to any Indemnified Person at law or in equity.

8. Effectiveness of Agreement. This Agreement shall become effective upon the
execution and delivery hereof by the parties hereto.

9. Termination. This Agreement may be terminated in the absolute discretion of
the Representatives, by notice to the Company, if after the execution and
delivery of this Agreement and prior to the Closing Date or, in the case of the
Option Securities, prior to the Additional Closing Date (i) trading generally
shall have been suspended or materially limited on the New York Stock Exchange
or the over the counter market; (ii) trading of any securities issued or
guaranteed by the Company shall have been suspended on any exchange or in any
over-the-counter market; (iii) a general moratorium on commercial banking
activities shall have been declared by federal or New York State authorities;
(iv) there shall have occurred any outbreak or escalation of hostilities or any
change in financial markets or any calamity or crisis, either within or outside
the United States, that, in the judgment of the Representatives, is material and
adverse and makes it impracticable or inadvisable to proceed with the offering,
sale or delivery of the Securities on the Closing Date or the Additional Closing
Date, as the case may be, on the terms and in the manner contemplated by this
Agreement, the Time of Sale Information and the Offering Memorandum; or (v) the
representation in Section 3(a) is incorrect in any respect.

10. Defaulting Initial Purchaser. (a) If, on the Closing Date or the Additional
Closing Date, as the case may be, any Initial Purchaser defaults on its
obligation to purchase the Securities that it has agreed to purchase hereunder
on such date, the non-defaulting Initial Purchasers may in their discretion
arrange for the purchase of such Securities by other persons satisfactory to the
Company on the terms contained in this Agreement. If, within 36 hours after any
such default by any Initial Purchaser, the non-defaulting Initial Purchasers do
not arrange for the purchase of such Securities, then the Company shall be
entitled to a further period of 36 hours within which to procure other persons
satisfactory to the non-defaulting Initial Purchasers to purchase such
Securities on such terms. If other persons become obligated or agree to purchase
the Securities of a defaulting Initial Purchaser, either the non-defaulting
Initial Purchasers or the Company may postpone the Closing Date or the
Additional Closing Date, as the case may be, for up to five full business days
in order to effect any changes that in the opinion of counsel for the Company or
counsel for the Initial Purchasers may be necessary in the Time of Sale
Information, the Offering



--------------------------------------------------------------------------------

25

 

Memorandum or in any other document or arrangement, and the Company agrees to
promptly prepare any amendment or supplement to the Time of Sale Information or
the Offering Memorandum that effects any such changes. As used in this
Agreement, the term “Initial Purchaser” includes, for all purposes of this
Agreement unless the context otherwise requires, any person not listed in
Schedule 1 hereto that, pursuant to this Section 10, purchases Securities that a
defaulting Initial Purchaser agreed but failed to purchase.

(b) If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and the Company as provided in paragraph
(a) above, the aggregate principal amount of such Securities that remain
unpurchased on the Closing Date or the Additional Closing Date, as the case may
be does not exceed one-eleventh of the aggregate principal amount of all the
Securities to be purchased on such date, then the Company shall have the right
to require each non-defaulting Initial Purchaser to purchase the principal
amount of Securities that such Initial Purchaser agreed to purchase hereunder on
such date plus such Initial Purchaser’s pro rata share (based on the principal
amount of Securities that such Initial Purchaser agreed to purchase on such
date) of the Securities of such defaulting Initial Purchaser or Initial
Purchasers for which such arrangements have not been made.

(c) If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and the Company as provided in paragraph
(a) above, the aggregate principal amount of such Securities that remain
unpurchased on the Closing Date or the Additional Closing Date, as the case may
be, exceeds one-eleventh of the aggregate principal amount of all the Securities
to be purchased on such date, or if the Company shall not exercise the right
described in paragraph (b) above, then this Agreement or, with respect to any
Additional Closing Date, the obligation of the Initial Purchasers to purchase
Securities on the Additional Closing Date, as the case may be, shall terminate
without liability on the part of the non-defaulting Initial Purchasers. Any
termination of this Agreement pursuant to this Section 10 shall be without
liability on the part of the Company, except that the Company will continue to
be liable for the payment of expenses as set forth in Section 11 hereof and
except that the provisions of Section 7 hereof shall not terminate and shall
remain in effect.

(d) Nothing contained herein shall relieve a defaulting Initial Purchaser of any
liability it may have to the Company or any non-defaulting Initial Purchaser for
damages caused by its default.

11. Payment of Expenses. (a) Whether or not the transactions contemplated by
this Agreement are consummated or this Agreement is terminated, the Company will
pay or cause to be paid all costs and expenses incident to the performance of
its obligations hereunder, including without limitation, (i) the costs incident
to the authorization, issuance, sale, preparation and delivery of the Securities
and any taxes payable in that connection; (ii) the costs incident to the
preparation and printing of the Preliminary Offering Memorandum, any other Time
of Sale Information, any Issuer Written Communication and the Offering
Memorandum (including any amendments and supplements thereto) and the
distribution thereof; (iii) the costs of reproducing and distributing each of
the Transaction Documents; (iv) the fees and expenses of the Company’s counsel
and independent accountants; (v) the fees and expenses incurred in connection
with the



--------------------------------------------------------------------------------

26

 

registration or qualification and determination of eligibility for investment of
the Securities under the laws of such jurisdictions as the Representatives may
designate and the preparation, printing and distribution of a Blue Sky
Memorandum (including the related fees and expenses of counsel for the Initial
Purchasers); (vi) any fees charged by rating agencies for rating the Securities;
(vii) the fees and expenses of the Trustee and any paying agent (including
related fees and expenses of any counsel to such parties); (viii) all expenses
and application fees incurred in connection with the approval of the Securities
for book-entry transfer by DTC; (ix) all expenses incurred by the Company in
connection with any “road show” presentation to potential investors; and (x) all
expenses and application fees related to the listing of the Underlying
Securities on the Exchange.

(b) If (i) this Agreement is terminated pursuant to Section 9 (other than
pursuant to clause (v) of Section 9 if the Company and the Initial Purchasers
subsequently enter into another agreement for the Initial Purchasers to purchase
the same or substantially similar securities of the Company), (ii) the Company
for any reason fails to tender the Securities for delivery to the Initial
Purchasers or (iii) the Initial Purchasers decline to purchase the Securities
for any reason permitted under this Agreement, the Company agrees to reimburse
the Initial Purchasers for all out-of-pocket costs and expenses (including the
fees and expenses of their counsel) reasonably incurred by the Initial
Purchasers in connection with this Agreement and the offering contemplated
hereby.

12. Persons Entitled to Benefit of Agreement. This Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective
successors and any controlling persons referred to herein, and the affiliates,
officers and directors of each Initial Purchaser referred to in Section 7
hereof. Nothing in this Agreement is intended or shall be construed to give any
other person any legal or equitable right, remedy or claim under or in respect
of this Agreement or any provision contained herein. No purchaser of Securities
from any Initial Purchaser shall be deemed to be a successor merely by reason of
such purchase.

13. Survival. The respective indemnities, rights of contribution,
representations, warranties and agreements of the Company and the Initial
Purchasers contained in this Agreement or made by or on behalf of the Company or
the Initial Purchasers pursuant to this Agreement or any certificate delivered
pursuant hereto shall survive the delivery of and payment for the Securities and
shall remain in full force and effect, regardless of any termination of this
Agreement or any investigation made by or on behalf of the Company or the
Initial Purchasers.

14. Certain Defined Terms. For purposes of this Agreement, (a) except where
otherwise expressly provided, the term “affiliate” has the meaning set forth in
Rule 405 under the Securities Act; (b) the term “business day” means any day
other than a day on which banks are permitted or required to be closed in New
York City; and (c) the term “subsidiary” has the meaning set forth in Rule 405
under the Securities Act; and (d) the term “significant subsidiary” has the
meaning set forth in Rule 1-02 of Regulation S-X under the Exchange Act.

15. Miscellaneous. (a) Authority of the Representatives. Any action by the
Initial Purchasers hereunder may be taken by the Representatives on behalf of
the Initial Purchasers, and any such action taken by the Representatives shall
be binding upon the Initial Purchasers.



--------------------------------------------------------------------------------

27

 

(b) Notices. All notices and other communications hereunder shall be in writing
and shall be deemed to have been duly given if mailed or transmitted and
confirmed by any standard form of telecommunication. Notices to the Initial
Purchasers shall be given to the Representatives c/o J.P. Morgan Securities
Inc., 383 Madison Avenue, New York, New York 10179 (fax: (212) 622-8358)
Attention: Equity Syndicate Desk; Citigroup Global Markets Inc., 388 Greenwich
Street, New York, New York 10013 (fax: (212) 816-7912) Attention: Citigroup
General Counsel; Merrill Lynch, Pierce, Fenner & Smith Incorporated, 1 Bryant
Park, New York, NY 10036 Attention: Syndicate Department; Barclays Capital Inc.,
745 Seventh Avenue, New York, New York 10019 (fax: (646)-834-8133), Attention:
Syndicate Department; Deutsche Bank Securities Inc., 60 Wall Street, 4th Floor,
New York, New York 10005 (fax: (212) 797 9344) Attention: Syndicate Manager.
Notices to the Company shall be given to it at 6 Sylvan Way, Parsippany, New
Jersey 07054 (fax: (973) 496-3444) Attention: Jean Sera, with a copy (which copy
shall not constitute notice) to Kirkland & Ellis LLP at 601 Lexington Avenue,
New York, New York 10022 (fax: (212) 446-6460) Attention: Joshua Korff.

(c) Governing Law. This Agreement and any claim, controversy or dispute arising
under or related to this Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

(d) Counterparts. This Agreement may be signed in counterparts (which may
include counterparts delivered by any standard form of telecommunication), each
of which shall be an original and all of which together shall constitute one and
the same instrument.

(e) Amendments or Waivers. No amendment or waiver of any provision of this
Agreement, nor any consent or approval to any departure therefrom, shall in any
event be effective unless the same shall be in writing and signed by the parties
hereto.

(f) Headings. The headings herein are included for convenience of reference only
and are not intended to be part of, or to affect the meaning or interpretation
of, this Agreement.

(g) Xtract Research LLC. The Company hereby agrees that the Initial Purchasers
may provide copies of the Preliminary Offering Memorandum and the Final Offering
Memorandum relating to the offering of the Securities and any other agreements
or documents relating thereto, including, without limitation, any indenture, to
Xtract Research LLC (“Xtract”) following the completion of the offering for
inclusion in an online research service sponsored by Xtract, access to which is
restricted to “qualified institutional buyers” as defined in Rule 144A under the
Securities Act.



--------------------------------------------------------------------------------

28

 

If the foregoing is in accordance with your understanding, please indicate your
acceptance of this Agreement by signing in the space provided below.

 

Very truly yours, AVIS BUDGET GROUP, INC. By  

/S/    DAVID B. WYSHNER

  Name:   David B. Wyshner   Title:  

Executive Vice President and

Chief Financial Officer

 

Accepted: October 7, 2009

J.P. MORGAN SECURITIES INC. CITIGROUP GLOBAL MARKETS INC.
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED BARCLAYS CAPITAL INC.
DEUTSCHE BANK SECURITIES INC.

For themselves and on behalf of the

several Initial Purchasers listed

in Schedule 1 hereto.

J.P. MORGAN SECURITIES INC.

By:

 

/S/    MICHAEL O’DONOVAN

 

Name:

 

Michael O’Donovan

 

Title:

 

Managing Director

CITIGROUP GLOBAL MARKETS INC.

By:

 

/S/    CARL TORRILLO

 

Name:

 

Carl Torrillo

 

Title:

 

Vice President



--------------------------------------------------------------------------------

29

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

By:  

/S/     E. JEREMY MCFADYEN

  Name:   E. Jeremy McFadyen   Title:   Director

 

BARCLAYS CAPITAL INC.

By:  

/S/    VICTORIA HALE

  Name:   Victoria Hale   Title:   Vice President

 

DEUTSCHE BANK SECURITIES INC.

By:  

/S/    KIRK MEGHAN

  Name:   Kirk Meghan   Title:   Managing Director



--------------------------------------------------------------------------------

30

 

Schedule 1

 

Initial Purchaser

   Principal Amount

J.P. Morgan Securities Inc.

   $ 51,000,000

Citigroup Global Markets Inc.

   $ 51,000,000

Merrill Lynch, Pierce, Fenner & Smith Incorporated

   $ 51,000,000

Barclays Capital Inc.

   $ 51,000,000

Deutsche Bank Securities Inc.

   $ 51,000,000

RBS Securities Inc.

   $ 15,000,000

Calyon Securities (USA) Inc.

   $ 15,000,000

Scotia Capital (USA) Inc.

   $ 15,000,000       

Total

   $ 300,000,000



--------------------------------------------------------------------------------

31

 

Schedule 2

 

Subsidiary

   Jurisdiction of
Incorporation

AB Car Rental Services Inc.

   Delaware

AB Funding Pty Ltd.

   Australia

ABG Car Services Holdings LLC

   Delaware

Advance Ross Corporation

   Delaware

Advance Ross Intermediate Corporation

   Delaware

Advance Ross Sub Company

   Delaware

AESOP Leasing Corp.

   Delaware

AESOP Leasing LP

   Delaware

ARAC Management Services Inc.

   Delaware

ARACS LLC

   Delaware

Arbitra S.A.

   Argentina

Auto Accident Consultants Pty. Limited

   Australia

Avis Asia and Pacific Limited

   Delaware

Avis Budget Car Rental LLC

   Delaware

Avis Budget Car Rental Canada ULC

   Nova Scotia

Avis Budget Contact Centers Inc.

   Canada

Avis Budget de Puerto Rico, Inc.

   Puerto Rico

Avis Budget Finance Inc.

   Delaware

AvisBudget Group Limited

   New Zealand

Avis Budget Group Pty Limited

   Australia

Avis Budget Holdings LLC

   Delaware

Avis Budget Rental Car Funding (AESOP) LLC

   Delaware

Avis Car Rental Group LLC

   Delaware

Avis Caribbean, Limited

   Delaware

Avis Enterprises Inc.

   Delaware

Avis Group Holdings LLC

   Delaware

Avis International Ltd.

   Delaware

Avis Leasing Corporation

   Delaware

Avis Lube Inc.

   Delaware

Avis Management Pty. Limited

   Australia

Avis Management Services, Ltd.

   Delaware

Avis Operations LLC

   Delaware

Avis Rent A Car de Puerto Rico Inc.

   Puerto Rico

Avis Rent A Car Limited

   New Zealand

Avis Rent A Car Sdn. Bhd.

   Malaysia

Avis Rent A Car Sdn. Bhd.

   Singapore

Avis Rent A Car System LLC

   Delaware

Avis Service Inc.

   Delaware

Aviscar Inc.

   Canada

Baker Car and Truck Rental Inc.

   Arkansas

BGI Leasing Inc.

   Delaware

Budget Funding Corporation

   Delaware

Budget Lease Management (Car Sales) Limited

   New Zealand

Budget Locacao de Veiculos Ltda.

   Brazil

Budget Rent A Car Australia Pty. Ltd.

   Australia

Budget Rent A Car Limited

   New Zealand

Budget Rent a Car Operations Pty. Ltd.

   Australia

Budget Rent A Car System Inc.

   Delaware

Budget Truck Rental LLC

   Delaware



--------------------------------------------------------------------------------

32

 

Budgetcar Inc.

   Canada

Budget Rent A Car De Puerto Rico, Inc.

   Puerto Rico

Camfox Pty. Ltd.

   Australia

CCRG Servicos De Automoveis Ltda

   Brazil

CD Intellectual Property Holdings, LLC

   Delaware

Cendant Finance Holding Company LLC

   Delaware

Centre Point Funding, LLC

   Delaware

Chaconne Pty. Limited

   Australia

Constellation Reinsurance Company Limited

   Barbados

HFS Truck Funding Corporation

   Delaware

Mansions Auto Garage Ltd

   Canada

Motorent Inc.

   Tennessee

Pathfinder Insurance Company

   Colorado

PF Claims Management Ltd.

   Delaware

PR Holdco, Inc.

   Delaware

PV Holding Corp.

   Delaware

Quartx Fleet Management Inc.

   Delaware

Rent-A-Car Company, Incorporated

   Virginia

Runabout, LLC

   Delaware

Servicios Avis S.A.

   Mexico

Show Group Enterprises Pty Limited

   Australia

Team Fleet Financing Corporation

   Delaware

Virgin Islands Enterprises Inc.

   Virgin Islands

W.T.H. Fleet Leasing Pty. Limited

   Australia

W.T.H. PTY. Limited

   Australia

We Try Harder Pty. Limited

   Australia

Wizard Co. Inc.

   Delaware

Wizard Services Inc.

   Delaware

WTH Canada Inc.

   Canada

WTH Funding Limited Partnership

   Canada

Yourway Rent A Car Limited

   New Zealand

Yourway Rent A Car Pty Limited

   Australia



--------------------------------------------------------------------------------

33

 

Annex A-1

Form of Opinion of Counsel for the Company



--------------------------------------------------------------------------------

34

 



--------------------------------------------------------------------------------

35

 

14. No registration under the Securities Act of the Securities is required in
connection with the sale of the Notes to the Initial Purchasers in the manner
contemplated by the Purchase Agreement and the Offering Memorandum or in
connection with the initial resale of the Notes by the Initial Purchasers in
accordance with Section 2(b) and Annex D of the Purchase Agreement, and the
Indenture is not required to be qualified under the Trust Indenture Act, in each
case assuming (i) that the purchasers who buy such Securities in the initial
resale thereof are “qualified institutional buyers” as defined in Rule 144A
promulgated under the Securities Act, (ii) the accuracy and completeness of the
Initial Purchasers’ representations set forth in the Purchase Agreement, and
those of the Company set forth in the Purchase Agreement regarding, among other
things, the absence of a general solicitation in connection with the sale of
such Securities to the Initial Purchasers and the initial resales thereof, and
(iii) the compliance with the procedures set forth in the Purchase Agreement by
the Initial Purchasers and the Company.

We can, however, confirm that we have participated in the preparation of the
Time of Sale Information and the Offering Memorandum other than any documents
specifically incorporated by reference therein and have participated in
conferences with representatives of the Company, other counsel for the Company,
representatives of the independent accountants of the Company, you and your
representatives and counsel during which disclosures in the Time of Sale
Information and the Offering Memorandum and related matters were discussed, and
have reviewed such other documents as we deemed appropriate. We were not
retained by the Company to prepare the periodic reports, proxy statements or
other materials that constitute documents incorporated by reference, and our
knowledge about these materials is limited to our review thereof in connection
with the offering of the Notes.

Based on the foregoing (relying as to matters of fact to a large extent on
statements of officers and other representatives of the Company), we can advise
you that nothing has come to our attention that has caused us to conclude that
the Time of Sale Information, as of [      ] p.m., Eastern Time on the date of
the Purchase Agreement contained any untrue statement of a material fact or
omitted to state any material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. We note that the Time of Sale Information and the Offering
Memorandum have been prepared in the context of a Rule 144A transaction and not
as part of a registration statement under the Securities Act of 1933, as
amended.

In rendering such opinion, such counsel may rely as to matters of fact on
certificates of responsible officers of the Company and public officials that
are furnished to the Initial Purchasers.

The opinion of Kirkland & Ellis LLP described above shall be rendered to the
Initial Purchasers at the request of the Company and shall so state therein.



--------------------------------------------------------------------------------

36

 

Annex B

a. Time of Sale Information

Term sheet containing the terms of the Securities, substantially in the form of
Annex C.



--------------------------------------------------------------------------------

37

 

Annex C

Avis Budget Group, Inc.

Pricing Term Sheet

PRICING TERM SHEET

Dated October 7, 2009

Avis Budget Group, Inc.

3.50% Convertible Senior Notes due 2014

The information in this pricing term sheet supplements Avis Budget Group, Inc.’s
preliminary offering memorandum, dated October 7, 2009 (the “Preliminary
Offering Memorandum”), and supersedes the information in the Preliminary
Offering Memorandum to the extent inconsistent with the information in the
Preliminary Offering Memorandum. In all other respects, this term sheet is
qualified in its entirety by reference to the Preliminary Offering Memorandum.
Terms used herein but not defined herein shall have the respective meanings as
set forth in the Preliminary Offering Memorandum. All references to dollar
amounts are references to U.S. dollars.

 

Issuer:    Avis Budget Group, Inc. (“Avis”) Ticker / Exchange:    CAR / The New
York Stock Exchange (“NYSE”) Title of securities:    3.50% Convertible Senior
Notes due 2014 (the “Notes”) Aggregate principal amount offered:    $300,000,000
Offering price:    The Notes will be issued at a price of 100% of their
principal amount, plus accrued interest, if any, from October 13, 2009.
Over-allotment option:    $45,000,000 of Notes Annual interest rate:    The
Notes will bear interest at a rate equal to 3.50% per annum from October 13,
2009. NYSE Last Reported Sale Price on October 7, 2009:    $12.50 per share of
Avis common stock Conversion premium:    Approximately 30% above the NYSE Last
Reported Sale Price on October 7, 2009 Initial conversion price:   
Approximately $16.25 per share of Avis common stock Initial conversion rate:   
61.5385 shares of Avis common stock per $1,000 principal amount of Notes
Interest payment dates:    April 1 and October 1, commencing on April 1, 2010
Maturity date:    October 1, 2014 Trade date:    October 8, 2009 Settlement
date:    October 13, 2009 CUSIP:    053774 AA3



--------------------------------------------------------------------------------

38

 

ISIN NUMBER:    US053774AA35 Convertible Note Hedge and Warrant Transactions:   
In connection with the pricing of the Notes, Avis entered into convertible note
hedge transactions with affiliates of certain of the initial purchasers. The
convertible note hedge transactions cover, subject to adjustments substantially
similar to those in the Notes, approximately 18,461,550 shares of Avis common
stock. Concurrently with entering into the convertible note hedge transactions,
Avis also sold to affiliates of certain of the initial purchasers warrants to
purchase, subject to adjustments, up to approximately 18,461,550 shares of Avis
common stock. If the initial purchasers exercise their over-allotment option to
purchase additional notes, Avis may sell additional warrants and use a portion
of the proceeds from the sale of the additional Notes and from the sale of
additional warrants to increase the size of the convertible note hedge
transactions. Use of proceeds:   

Avis estimates that the net proceeds to it from the Notes offering, after
deducting the initial purchasers’ discounts and estimated offering expenses,
will be approximately $290.52 million (or approximately $334.17 million if the
initial purchasers exercise in full their over-allotment option to purchase
additional Notes).

 

Avis expects to use approximately $29.16 million of the net proceeds for the
cost of the convertible note hedge transactions after such cost is partially
offset by the proceeds of the warrant transactions described in the immediately
preceding row and the remaining proceeds for general corporate purposes,
including the repayment of debt.

Adjustment to conversion rate upon a make-whole fundamental change:    The table
below sets forth the number of additional shares to be added to the conversion
rate per $1,000 principal amount of the Notes in connection with a “make-whole
fundamental change” as described in the Preliminary Offering Memorandum, based
on the stock price and effective date of the make-whole fundamental change.

 

    Stock Price

Effective date

  $12.50   $15.00   $20.00   $25.00   $30.00   $35.00   $40.00   $45.00   $50.00
  $55.00   $60.00   $65.00   $70.00   $75.00

October 13, 2009

  18.4615   13.9755   8.3762   5.6318   4.0810   3.1119   2.4596   1.9949  
1.6490   1.3826   1.1716   1.0009   0.8603   0.7429

October 1, 2010

  18.4615   13.7313   7.8098   5.0486   3.5599   2.6664   2.0839   1.6789  
1.3826   1.1569   0.9796   0.8367   0.7192   0.6211

October 1, 2011

  18.4615   13.1796   6.9189   4.2015   2.8382   2.0704   1.5944   1.2755  
1.0479   0.8770   0.7437   0.6365   0.5483   0.4743

October 1, 2012

  18.4615   12.1786   5.5489   2.9968   1.8733   1.3113   0.9936   0.7933  
0.6549   0.5523   0.4722   0.4072   0.3531   0.3071

October 1, 2013

  18.4615   10.1452   3.2355   1.2415   0.6301   0.4132   0.3156   0.2591  
0.2195   0.1888   0.1637   0.1426   0.1246   0.1090

October 1, 2014

  18.4615   5.1282   0.0000   0.0000   0.0000   0.0000   0.0000   0.0000  
0.0000   0.0000   0.0000   0.0000   0.0000   0.0000

 



--------------------------------------------------------------------------------

39

 

The exact stock prices and effective dates may not be set forth in the table
above, in which case

 

  •  

If the stock price is between two stock prices in the table or the effective
date is between two effective dates in the table, the number of additional
shares will be determined by a straight-line interpolation between the number of
additional shares set forth for the higher and lower stock prices and the
earlier and later effective dates, as applicable, based on a 365-day year.

 

  •  

If the stock price is greater than $75.00 per share (subject to adjustment in
the same manner as the stock prices set forth in the column headings of the
table above), no additional shares will be added to the conversion rate.

 

  •  

If the stock price is less than $12.50 per share (subject to adjustment in the
same manner as the stock prices set forth in the column headings of the table
above), no additional shares will be added to the conversion rate.

Notwithstanding the foregoing, in no event will the total number of shares of
Avis common stock issuable upon conversion exceed 80.0000 per $1,000 principal
amount of Notes, subject to adjustment in the same manner as the conversion rate
as set forth under “Description of notes—Conversion rights—Conversion rate
adjustments” in the Preliminary Offering Memorandum.

General

This communication is intended for the sole use of the person to whom it is
provided by the sender.

This communication shall not constitute an offer to sell or the solicitation of
an offer to buy securities nor shall there be any sale of these securities in
any state in which such solicitation or sale would be unlawful prior to
registration or qualification of these securities under the laws of any such
state.

The Notes and the Avis common stock issuable upon conversion of the Notes have
not been registered under the Securities Act of 1933, as amended (the
“Securities Act”), or any state securities laws. Accordingly, the Notes are
being offered and sold only to “qualified institutional buyers” as defined in
Rule 144A promulgated under the Securities Act. The Notes and the Avis common
stock issuable upon conversion of the Notes are not transferable except in
accordance with the restrictions described under “Transfer restrictions” in the
Preliminary Offering Memorandum.



--------------------------------------------------------------------------------

40

 

Annex D

Restrictions on Offers and Sales Outside the United States

In connection with offers and sales of Securities outside the United States:

(a) Each Initial Purchaser acknowledges that the Securities have not been
registered under the Securities Act and may not be offered or sold within the
United States or to, or for the account or benefit of, U.S. persons except
pursuant to an exemption from, or in transactions not subject to, the
registration requirements of the Securities Act.

(b) Each Initial Purchaser, severally and not jointly, represents, warrants and
agrees that:

(i) Such Initial Purchaser has offered and sold the Securities, and will offer
and sell the Securities, (A) as part of their distribution at any time and
(B) otherwise until 40 days after the later of the commencement of the offering
of the Securities and the Closing Date, only in accordance with Rule 144A or any
other available exemption from registration under the Securities Act.

(ii) Such Initial Purchaser has not and will not enter into any contractual
arrangement with any distributor with respect to the distribution of the
Securities, except with its affiliates or with the prior written consent of the
Company.

(c) Each Initial Purchaser, severally and not jointly, represents, warrants and
agrees that:

(i) it has only communicated or caused to be communicated and will only
communicate or cause to be communicated any invitation or inducement to engage
in investment activity (within the meaning of Section 21 of the United Kingdom
Financial Services and Markets Act 2000 (the “FSMA”)) received by it in
connection with the issue or sale of any Securities in circumstances in which
Section 21(1) of the FSMA does not apply to the Company or the Guarantors; and

(ii) it has complied and will comply with all applicable provisions of the FSMA
with respect to anything done by it in relation to the Securities in, from or
otherwise involving the United Kingdom.

(d) Each Initial Purchaser acknowledges that no action has been or will be taken
by the Company that would permit a public offering of the Securities, or
possession or distribution of any of the Time of Sale Information, the Offering
Memorandum, any Issuer Written Communication or any other offering or publicity
material relating to the Securities, in any country or jurisdiction where action
for that purpose is required.



--------------------------------------------------------------------------------

41

 

Annex E

Officers and directors subject to the lock-up agreement in the form of Exhibit A

Ronald L. Nelson

Mary C. Choksi

Leonard S. Coleman

Martin L. Edelman

John D. Hardy, Jr.

Lynn Krominga

Eduardo G. Mestre

F. Robert Salerno

Stender E. Sweeney

David B. Wyshner

W. Scott Deaver

Larry D. De Shon

Thomas M. Gartland

Karen C. Sclafani

Mark J. Servodidio

Patric T. Siniscalchi

Brett D. Weinblatt



--------------------------------------------------------------------------------

42

 

Exhibit A

FORM OF LOCK-UP AGREEMENT

                        , 2009

J.P. Morgan Securities Inc.

Citigroup Global Markets Inc.

Merrill Lynch, Pierce, Fenner & Smith Incorporated

Barclays Capital Inc.

Deutsche Bank Securities Inc.

As Representatives of the

several Initial Purchasers listed

in Schedule 1 to the Purchase Agreement

c/o

J.P. Morgan Securities Inc.

277 Park Avenue

New York, New York 10172

Re: Avis Budget Group, Inc. — Rule 144A Offering

Ladies and Gentlemen:

The undersigned understands that you, as Representatives of the several Initial
Purchasers, propose to enter into a Purchase Agreement (the “Purchase
Agreement”) with Avis Budget Group, Inc., a Delaware corporation (the
“Company”), providing for the purchase and resale (the “Placement”) by the
several Initial Purchasers named in Schedule 1 to the Purchase Agreement (the
“Initial Purchasers”), of 3.50% Convertible Senior Notes due 2014 of the Company
(the “Securities”). Capitalized terms used herein and not otherwise defined
shall have the meanings set forth in the Purchase Agreement.

In consideration of the Initial Purchasers’ agreement to purchase and make the
Placement of the Securities, and for other good and valuable consideration
receipt of which is hereby acknowledged, the undersigned hereby agrees that,
without the prior written consent of the Representatives on behalf of the
Initial Purchasers, the undersigned will not, during the period ending 60 days
after the date of the offering memorandum relating to the Placement (the
“Offering Memorandum”), (1) offer, pledge, sell, contract to sell, sell any
option or contract to purchase, purchase any option or contract to sell, grant
any option, right or warrant to purchase, or otherwise transfer or dispose of,
directly or indirectly, any shares of Common Stock, $0.01 par value per share,
of the Company (the “Common Stock”) or any securities convertible into or



--------------------------------------------------------------------------------

43

 

exercisable or exchangeable for Common Stock (including without limitation,
Common Stock or such other securities which may be deemed to be beneficially
owned by the undersigned in accordance with the rules and regulations of the
Securities and Exchange Commission and securities which may be issued upon
exercise of a stock option or warrant), or publicly disclose the intention to
make any offer, sale, pledge or disposition or (2) enter into any swap or other
agreement that transfers, in whole or in part, any of the economic consequences
of ownership of the Common Stock or such other securities, whether any such
transaction described in clause (1) or (2) above is to be settled by delivery of
Common Stock or such other securities, in cash or otherwise or (3) make any
demand for or exercise any right with respect to the registration of any shares
of Common Stock or any security convertible into or exercisable or exchangeable
for Common Stock. Notwithstanding the foregoing, the undersigned may
(1) transfer shares of Common Stock acquired in open market transactions by the
undersigned after the date of the offering memorandum relating to the Placement,
(2) transfer any or all of the shares of Common Stock or other Company
securities if the undersigned receives no consideration for such transfer and
the transfer is by (A) bona fide gift, will or intestacy, or (B) distribution to
partners, members or shareholders of the undersigned, and (3) exercise any
options or other rights granted pursuant to the Company’s stock option, employee
stock purchase or any of the Company’s incentive plans, each in existence as of
the date of this Letter Agreement; provided, however, that in the case of a
transfer pursuant to clause (2) above, it shall be a condition to the transfer
that the transferee execute an agreement stating that the transferee is
receiving and holding the securities subject to the provisions of this Letter
Agreement; and provided further, that in the case of a transfer pursuant to
clause (1) above, no filing under Section 16(a) of the Securities Exchange Act
of 1934, as amended, shall be required or shall be voluntarily made in
connection with such transfers during the lock-up period. Notwithstanding the
foregoing, if (1) during the last 17 days of the 60-day restricted period, the
Company issues an earnings release or material news or a material event relating
to the Company occurs; or (2) prior to the expiration of the 60-day restricted
period, the Company announces that it will release earnings results during the
16-day period beginning on the last day of the 60-day period, the restrictions
imposed by this Letter Agreement shall continue to apply until the expiration of
the 18-day period beginning on the issuance of the earnings release or the
occurrence of the material news or material event.

In furtherance of the foregoing, the Company, and any duly appointed transfer
agent for the registration or transfer of the securities described herein, are
hereby authorized to decline to make any transfer of securities if such transfer
would constitute a violation or breach of this Letter Agreement.

The undersigned hereby represents and warrants that the undersigned has full
power and authority to enter into this Letter Agreement. All authority herein
conferred or agreed to be conferred and any obligations of the undersigned shall
be binding upon the successors, assigns, heirs or personal representatives of
the undersigned.

The undersigned understands that, if the Purchase Agreement does not become
effective, or if the Purchase Agreement (other than the provisions thereof which
survive termination) shall terminate or be terminated prior to payment for and
delivery of the Common Stock to be sold thereunder, the undersigned shall be
released form all obligations under this Letter Agreement.



--------------------------------------------------------------------------------

44

 

The undersigned understands that the Initial Purchasers are entering into the
Purchase Agreement and proceeding with the Placement in reliance upon this
Letter Agreement.

This Letter Agreement shall be governed by and construed in accordance with the
laws of the State of New York, without regard to the conflict of laws principles
thereof.

 

Very truly yours, By:  

 

  Name: